MacIntyke, J.
The bill of exceptions was certified by the trial judge on November 23, 1934, and was filed in the office of the clerk of the trial court on December 14, 1934. Not having been filed within fifteen days from the date of the certificate of the trial judge, in compliance with the mandatory requirements of the statute, the writ of error must be dismissed. Code of 1933, § 6-1001 (Code of 1910, § 6167) ; Lawrence v. State, 8 Ga. App. 373 (69 S. E. 29); Foote & Davies Co. v. Evans Furniture Co., 10 Ga. App. 194 (72 S. E. 1098); Woods v. State, 11 Ga. App. 383 (75 S. E. 491); Swafford v. Swafford, 125 Ga. 386 (53 S. E. 959); Felker v. Still, 160 Ga. 104 (127 S. E. 609).

Writ of error dismissed.


Broyles, O. J., and Guerry, J., concur.